UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 00-7449



LONNIE LEE STOUT,

                                              Plaintiff - Appellant,

          versus


PAUL KIRBY, Commissioner, Department of Corrections,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Wheeling. Frederick P. Stamp, Jr., Chief
District Judge. (CA-99-131-5)


Submitted:   February 16, 2001              Decided:   March 7, 2001


Before WIDENER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lonnie Lee Stout, Appellant Pro Se. Scott E. Johnson, OFFICE OF
THE ATTORNEY GENERAL OF WEST VIRGINIA, Charleston, West Virginia;
Charles Patrick Houdyschell, Jr., WEST VIRGINIA DIVISION OF CORREC-
TIONS, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lonnie Lee Stout appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.   We

have reviewed the record and the district court’s opinion and find

no reversible error.   Accordingly, we affirm on the reasoning of

the district court.    Stout v. Kirby, No. CA-99-131-5 (N.D.W. Va.

Sept. 20, 2000).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2